Rhodes, C. J.,
delivered the opinion of the Court:
The plaintiff having filed his complaint, procured a summons and a certified copy of the complaint, but mislaid them, and did not discover them until after the expiration *451of more than, eight years. Soon after finding them, he caused them to be served on .the defendants. The excuse for the delay in serving the papers is, that he mislaid and forgot them. The Court, on the defendant’s motion, ordered the summons to be set aside and the complaint to be stricken from the files. There was no abuse of discretion in granting the motion, and, in our opinion, the order was fully justified by the facts presented in the affidavits. (See Dupuy v. Shear, 29 Cal. 241; Reynolds v. Page, 35 Cal. 296; Grigsby v. Napa County, 36 Cal. 585.)
Judgment affirmed.
Wallace, J., being disqualified, did not participate in the decision.